Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/24/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 6, line 10, “the computation circuitry” lacks proper antecedent basis since it was not mentioned previously.
	In claim 16, line 2, “the machine-level instructions” lacks proper antecedent basis since it was not mentioned previously.
	In claim 20, lines 1 and 2, regarding “the second memory is configured to mirror the data…to a buffer of the host”.  It is not clear whether the second memory is sending data to a buffer of the host or the second memory is mirroring data from a buffer of the host.	Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbott (U.S. Patent No. 6,150,836), hereafter referred to as Abbott’836.
Referring to claim 1, Abbott’836, as claimed, a method, comprising: receiving, by a first buffer resident on acceleration circuitry, a first operand formatted in a universal number (unum) or posit format (input array 102 and register banks 104 106 for storing data that are input into the field programmable device, see Col. 5, lines 7-36 and Fig. 1); receiving, by a second buffer resident on the acceleration circuitry, a second operand formatted in the unum or posit format (register banks 104 106 for storing data that are input into the field programmable device, see Col. 5, lines 7-36 and Fig. 1); performing, using processing circuitry resident on the acceleration circuitry, an arithmetic operation, a logical operation, or both, using the first operand and the second operand (programmable logic data path 114 and programmable arithmetic data path 116 configured to perform logic operations and arithmetic, see Col. 5, lines 38-47 and Fig. 1); and transmitting, by a third buffer resident on the acceleration circuitry, a result of the arithmetic operation, the logical operation, or both (output array 118 for the output data from the programmable logic datapaths 114 116, see Col. 5, lines 10-46 and Fig. 1).
As to claim 2, Abbott’836 also discloses the acceleration circuitry is implemented on a field programable gate array (FPGA) (field programmable device 100, see Fig. 1), and wherein the method further comprises retrieving the first operand, the second operand, or both, from a memory resident on the FPGA (output array 118 for the output data from the programmable logic datapaths 114 116, see Col. 5, lines 10-46 and Fig. 1).
As to claim 3, Abbott’836 also discloses retrieving the first operand, the second operand, or both from a main memory external to the acceleration circuitry (memory such as memory 706, see Fig. 7A and RAM, see Col. 6, lines 3-12).
As to claim 5, Abbott’836 also discloses the acceleration circuitry is implemented on a field programable gate array (FPGA) (field programmable device 100, see Fig. 1), and wherein the method further comprises transferring the first operand, the second operand, or both from a host couplable to the acceleration circuitry to at least one of: a memory implemented on the FPGA; and a main memory couplable to the acceleration circuitry (memory such as memory 706, see Figs. 1, 7A and RAM, see Col. 6, lines 3-12).





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6-27 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott’836 in view of Xu et al. (U.S. Publication No. 2010/0076915 A1), hereafter referred to as Xu’915.
As to claim 4, Abbott’836 discloses all the claimed limitations except a direct memory access (DMA) controller.
Xu’915 discloses a direct memory access (DMA) controller (DMA read/write module 537, see paras. [0122] and [0126]-[0128]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbott’836’s invention to comprise a direct memory access (DMA) controller, as taught by Xu’915, in order to provide better processing parallelism and memory access (see para. [0027]).
Referring to claim 6, Abbott’836, as claimed, an apparatus, comprising: a first buffer configured to store a first operand formatted in a universal number (unum) or posit format (input array 102 and register banks 104 106 for storing data that are input into the field programmable device, see Col. 5, lines 7-36 and Fig. 1); a second buffer configured to store a second operand formatted in the unum or posit format (register banks 104 106 for storing data that are input into the field programmable device, see Col. 5, lines 7-36 and Fig. 1); processing circuitry couplable to the first buffer and the second buffer, wherein the processing circuitry is configured to perform an arithmetic operation, a logical operation, or both using the first operand and the second operand (programmable logic data path 114 and programmable arithmetic data path 116 configured to perform logic operations and arithmetic, see Col. 5, lines 38-47 and Fig. 1); a third buffer couplable to the computation circuitry, wherein the third buffer is configured to store a result of the arithmetic operation, the logical operation, or both (output array 118 for the output data from the programmable logic datapaths 114 116, see Col. 5, lines 10-46 and Fig. 1).
However, Abbott’836 does not appear to teach a direct memory access (DMA) controller.
Xu’915 discloses a direct memory access (DMA) controller (DMA read/write module 537, see paras. [0122] and [0126]-[0128]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbott’836’s invention to comprise a direct memory access (DMA) controller, as taught by Xu’915, in order to provide better processing parallelism and memory access (see para. [0027]).
As to claim 7, Xu’915 discloses the first buffer, the second buffer, and the third buffer each comprise a first in, first out (FIFO) buffer (FIFO, see para. [0123]).
As to claim 8, Abbott’836 also discloses a memory couplable to the DMA controller and configured to store at least one of the first operand, the second operand, and the result (output array 118 for the output data from the programmable logic datapaths 114 116, see Col. 5, lines 10-46 and Fig. 1).
As to claim 9, Abbott’836 also discloses a memory controller (control logic unit 110 providing control signals, see Fig. 1 and Col. 5, line 48 to Col. 6, line 43) couplable to the memory, wherein the memory comprises at least two distinct memory components (individual memory components, see Fig. 1), and wherein the memory controller is configured to retrieve the first operand, the second operand, or both from a particular one of the at least two distinct memory components of the memory based, at least in part, on signaling received from the apparatus (input array 102 and register banks 104 106 for storing data that are input into the field programmable device, see Col. 5, lines 7-36 and Fig. 1).
As to claim 10, Abbott’836 also discloses the apparatus is implemented on a field programable gate array (FPGA) (field programmable device 100, see Fig. 1).
As to claim 11, Xu’915 discloses a processing device couplable to the DMA controller, wherein the processing device is configured to: parse host-level instructions into machine-level instructions; and communicate the machine-level instructions to the DMA controller (prepares and parses data from the host to write the data to the memories on the FPGA via DMA, see paras. [0125]-[0128]).
As to claim 12, Xu’915 discloses the processing device comprises a cache coherent reduced instruction set computing device (data streaming to the caches, see paras. [0036], [0037], [0125]-[0127]). 
As to claim 13, Xu’915 discloses the apparatus is configured to communicate with an external host via a Peripheral Component Interconnect Express (PCIe) interface (communicating with host through PCI-Express, see paras. [0037], [0039], [0043], [0116], [0118], and Figs. 1 and 4).
Note claim 14 recites similar limitations of claim 6.  Therefore it is rejected based on the same reason accordingly.
As to claim 15, Xu’915 discloses the host is configured to mirror instructions stored in a buffer of the host to the second memory (communicate data from host to FIFO/registers, see Fig. 5). 
As to claim 16, Xu’915 discloses the computation circuitry comprises: a buffer configured to store the machine-level instructions; and a state machine couplable to the buffer and configured to direct performance of the arithmetic operation, the logical operation, or both according to the machine-level instructions (writing data from host to the fpga computation logic blocks for processing, see paras. [0125]-[0128]).
As to claim 17, Xu’915 discloses the state machine comprises: a plurality of direct memory access (DMA) controllers (DMA read/write module 537, see paras. [0122] and [0126]-[0128]) configured to retrieve respective ones of the retrieved operands; and a DMA controller configured to write a result of the arithmetic operation, the logical operation, or both to the first memory (prepares and parses data from the host to write the data to the memories on the FPGA via DMA, see paras. [0125]-[0128]).
As to claim 18, Xu’915 discloses the state machine further comprises: a respective first in, first out (FIFO) buffer couplable to each of the plurality of DMA controllers (prepares and parses data from the host to write the data to the memories on the FPGA via DMA, see paras. [0125]-[0128]); and a FIFO buffer couplable to the DMA controller (FIFO, see para. [0123]).
As to claim 19, Xu’915 discloses the processing device is further configured to: determine whether the machine-level instructions have been executed by the state machine; and responsive to determining that the machine-level instructions have been executed, cause the second memory to store data indicative of the machine-level instructions being executed (writing data from host to the fpga computation logic blocks for processing, see paras. [0125]-[0128]).
As to claim 20, Xu’915 discloses the second memory is configured to mirror the data indicative of the machine-level instructions being executed to a buffer of the host (prepares and parses data from the host to write the data to the memories on the FPGA via DMA, see paras. [0125]-[0128]).
Note claim 21 recites similar limitations of claim 13.  Therefore it is rejected based on the same reason accordingly.
Note claim 22 recites similar limitations of claim 12.  Therefore it is rejected based on the same reason accordingly.
Note claim 23 recites similar limitations of claim 6.  Therefore it is rejected based on the same reason accordingly.
As to claim 24, Abbott’836 also discloses the computation circuitry comprises a plurality of computation circuits couplable to the first memory and the second memory, wherein each computation circuit comprises: a buffer configured to store respective machine-level instructions (input array 102 and register banks 104 106 for storing data that are input into the field programmable device, see Col. 5, lines 7-36 and Fig. 1); and multiplication and accumulate circuitry (MAC); a state machine couplable to the buffer and configured to direct performance of an arithmetic operation, a logical operation, or both, by the MAC, using a first operand of the retrieved operands and a second operand of the retrieved operands according to the respective machine-level instructions (programmable logic data path 114 and programmable arithmetic data path 116 configured to perform logic operations and arithmetic (e.g. add, multiply, divide, etc.), see Col. 5, lines 38-47 and Fig. 1), and wherein the second memory comprises a respective buffer corresponding to a respective one of the plurality of computation circuits (register banks 104 106 for storing data that are input into the field programmable device, see Col. 5, lines 7-36 and Fig. 1).
As to claim 25, Abbott’836 also discloses each computation circuit is configured to perform a dot product operation of a matrix multiplication operation defined by the instructions stored by the second memory (programmable logic data path 114 and programmable arithmetic data path 116 configured to perform logic operations and arithmetic (e.g. add, multiply, divide, etc.), see Col. 5, lines 38-47 and Fig. 1).
As to claim 26, Abbott’836 also discloses a first buffer configured to store a first operand formatted in a universal number (unum) or posit format (input array 102 and register banks 104 106 for storing data that are input into the field programmable device, see Col. 5, lines 7-36 and Fig. 1); a second buffer configured to store a second operand formatted in the unum or posit format (register banks 104 106 for storing data that are input into the field programmable device, see Col. 5, lines 7-36 and Fig. 1); and processing circuitry coupled to the first and second buffers and configured to perform a scalar operation using the first operand and the second operand (programmable logic data path 114 and programmable arithmetic data path 116 configured to perform logic operations and arithmetic, see Col. 5, lines 38-47 and Fig. 1).
Xu’915 discloses acceleration circuitry couplable to the first memory (FPGA accelerator, see Fig. 2), the second memory, and a Peripheral Component Interconnect Express (PCIe) interface of the memory device (PCI-Express, see paras. [0037], [0039], [0043], [0116], [0118], and Figs. 1 and 4), wherein the acceleration circuitry comprises: a direct memory access (DMA) controller (DMA, see paras. [0122] and [0126]-[0128]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbott’836’s invention to comprise PCIe and a direct memory access (DMA) controller, as taught by Xu’915, in order to provide better processing parallelism and memory access (see para. [0027]).
As to claim 27, Xu’915 discloses a plurality of registers couplable to the PCle interface and the acceleration circuitry, wherein the plurality of registers are configured to store at least one of the first operand, the second operand, and a result of the scalar operation (prepares and parses data from the host to write the data to the memories on the FPGA via DMA, see paras. [0125]-[0128] and Fig. 5).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
THEKKATH (U.S. Publication No. 2013/0061060 A1) discloses systems and methods for controlling the use of processing algorithms and applications.
Chamberlain et al. (U.S. Publication No. 2006/0294059 A1) discloses intelligent data storage and processing using FPGA devices.
PARK (U.S. Publication No. 2016/0239263 A1) discloses dual-clock FIFO apparatus for packet transmission.
Parsons et al. (U.S. Publication No. 2011/0184844 A1) discloses high speed processing of financial information using FPGA devices.
Garde et al. (U.S. Patent No. 5,634,076) discloses DMA controller responsive to transition of a request signal between first state and second state and maintaining of second state for controlling data transfer.
GRAY (U.S. Publication No. 2016/0344629 A1) discloses directional two-dimensional router and interconnection network for FPGA and other circuits of the router and network.




The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181